                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BRYANT WITHERSPOON,                           :             CIVIL ACTION
                                              :
       Plaintiff,                             :
                                              :
         v.                                   :
                                              :             NO. 18-4352
                    1
ANDREW SAUL,                                  :
Commissioner of Social Security,              :
                                              :
       Defendant.                             :



                                           ORDER

       AND NOW, this 15th day of October, 2019, upon consideration of Plaintiff’s Request for

Review (Doc. No. 13), the Defendant’s Response thereto (Doc. No. 14), and the Plaintiff’s Reply

(Doc. No. 15), IT IS HEREBY ORDERED that:

       1. Plaintiff’s Request for Review is DENIED;

       2. JUDGMENT IS ENTERED in favor of Defendant; and

       3. The Clerk of the Court shall mark this case CLOSED.


                                           BY THE COURT:




                                           /s/ Marilyn Heffley
                                           MARILYN HEFFLEY
                                           UNITED STATES MAGISTRATE JUDGE




1
    Andrew Saul, the current Commissioner of Social Security, has been automatically
substituted as the Defendant in this case pursuant to Fed. R. Civ. P. 25(d).
